PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zatta et al.
Application No. 16/727,746
Filed: 26 Dec 2019
For: INTELLIGENT MANAGEMENT OF ONE OR MORE MACHINES OF A VEHICLE SERVICE CENTER
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR § 1.103(a)
:
:


This is a decision on the “Petition for Suspension of Action” filed May 6, 2022 under 37 CFR § 1.103(a) requesting suspension of action for a period of six months.

The petition is DISMISSED.

Background

On January 19, 2021, Petitioner filed a “Request for Deferral of Examination” under 37 CFR § 1.103(d).
On February 12, 2021, the Request for Deferral of Examination was granted.
On May 6, 2022, Petitioner filed the instant “Petition for Suspension of Action” under 37 CFR § 1.103(a).


Applicable Regulations, Rules, and Statutes

37 CFR 1.103 Suspension of action by the Office.

(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


MPEP § 709(I)(A) Suspension of Action states in relevant part:

A. Petition Under 37 CFR 1.103(a) With a Showing of Good and Sufficient Cause
A request that action in an application be delayed will be granted only under the provisions of 37 CFR 1.103, which provides for "Suspension of Action." A petition for suspension of action under 37 CFR 1.103(a) must:
(A) be presented as a separate paper;
(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g);
(C) request a specific and reasonable period of suspension not greater than 6 months; and
(D) present good and sufficient reasons why the suspension is necessary.


Discussion

In support of the instant petition, Petitioner provides the following reasons as to why the suspension is necessary: “Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans and travel restrictions. The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for our platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”

The reasons for suspension broadly reference pandemic impacts without providing specific information as to the impact of the pandemic on Petitioner’s ability to prosecute the instant application. Thus, the petition is not found to meet the requirements for a “showing of good and sufficient cause for suspension of action” under 37 CFR § 1.103(a).


Conclusion

In view of the above, Petitioner’s request on May 6, 2022 is DISMISSED.  

The application remains in active status.

Any inquiries related to this decision may be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.





/TARIQ R HAFIZ/_______________________
Tariq Hafiz
Technology Center 3600
(571) 272-5350

/KHF/ 7/21/22